 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-18-00136-003-PHX-SMB
10                    Plaintiff,                         ORDER
11   v.
12   Teresa Marie Fields,
13                    Defendant.
14
15
               Pending before the Court is Defendant Teresa Marie Fields’ Motion for
16
     Compassionate Release. (Doc. 194.) The Government has filed a response (Doc. 195) and
17
     Notice of Supplemental Authority. (Doc. 199.) Defendant has filed a reply. (Doc. 204.)
18
     The Court denies the motion for the reasons discussed below.
19
          I.      BACKGROUND
20
               Ms. Teresa Marie Fields (“Defendant”) is a fifty-year-old inmate at Federal Medical
21
     Center (“FMC”) Carswell who was convicted of Conspiracy to Distribute and Possess with
22
     Intent to Distribute Methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1) and
23
     (b)(1)(A)(viii). (Doc. 132.) The conduct underlying her conviction involves trafficking
24
     442.3 grams of methamphetamine, 146.2 grams of fentanyl, and 2.125 kilograms of “ice”
25
     from Arizona to Arkansas. (Doc. 117. ¶¶ 27, 29.) On June 20, 2019, she was sentenced to
26
     ninety-seven months of incarceration to be followed by sixty months of supervised release.
27
     (Doc. 132.) She has since completed 24 months of the sentence.
28
               During Defendant’s incarceration, the COVID-19 pandemic spread to this nation’s
 1   prisons. To combat the pandemic and ensure inmate health, the Federal Bureau of Prisons
 2   (BOP) has modified its operations.1 While FMC Carswell experienced 695 COVID-19
 3   cases in total, only three active cases remain for the facility’s inmate population. See BOP,
 4   COVID-19 Coronavirus (updated daily), available at https://www.bop.gov/coronavirus/
 5   (last visited June 29, 2021.)
 6             Defendant maintains that despite BOP protocols and receiving both doses of the
 7   Pfizer vaccine, she is still in danger of contracting COVID-19 a second time. (Doc. 194 at
 8   5.) Defendant suffers from heart problems, arthritis, restless leg syndrome, asthma, and
 9   obesity. (Id. at 1.) Defendant states she is in a “higher risk category” because these
10   comorbidities could exacerbate the effects of COVID-19. (Id. at 5.) In addition, Defendant
11   argues that she is not a danger to the community because she has “no violent convictions”
12   and was in an “abusive relationship with her husband” who used her “to do his bidding”
13   during the time she committed the offenses. (Id. at 5.) Moreover, Defendant states her
14   involvement in the convicted offense stemmed from “her own use and abuse of illegal
15   substances” and that this “got the best of her.” (Id. at 1, 5.) Defendant now asks this Court
16   to grant her compassionate release pursuant to 18 U.S.C. § 3582(C)(1)(A). (Id. at 6.)
17       II.      LEGAL STANDARD
18             Section 3582(c), as a general matter, prohibits a court from modifying an inmate’s
19   terms of imprisonment. 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817,
20   824-825 (2010). However, a court is authorized, but not required, to reduce an
21   imprisonment term
22
                     upon motion of the defendant after the defendant has fully
23                   exhausted all administrative rights to appeal a failure of the
                     Bureau of Prisons to bring a motion on the defendant’s behalf
24
                     or the lapse of 30 days from the receipt of such a request by the
25                   warden of the defendant’s facility, whichever is earlier.
26
     1
       Such modifications include temperature checks, social distancing, and COVID-19
27   screening for inmates, staff, contractors, and other visitors. In addition, visitors and inmates
     must wear face coverings and perform hand hygiene during visits. Tables and chairs must
28   be disinfected between visitation groups. See BOP, BOP Modified Operations, (updated
     Nov. 25, 2020), available at https://www.bop.gov/coronavirus/covid19_status.jsp.

                                                   -2-
 1   18 U.S.C. § 3582(c)(1)(A); see also United States v. Tomlinson, No. CR-18-08374-002-
 2   PCT-DWL, 2020 WL 193552, at *1 (D. Ariz. Apr. 2020). A motion for compassionate
 3   release is not an opportunity for “plenary sentencing.” United States v. Kelley, 962 F.3d
 4   470, 475 (9th Cir. 2020). Compassionate release is reserved for “compelling circumstances
 5   which could not reasonably have been foreseen by the court at the time of sentencing.” See
 6   28 C.F.R. § 571.60. A compassionate release “due to a medical condition” is generally
 7   treated “as an extraordinary and rare event.” United States v. Hearron, No. CR 91-392-2-
 8   TUC-CKJ, 2020 WL 4569556, at *5 (D. Ariz. Aug. 7, 2020). To prevail on a motion for
 9   compassionate release, the Defendant must show that “extraordinary and compelling
10   reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). In addition to showing
11   extraordinary and compelling reasons, a district court may also consider whether a
12   defendant has shown she is not a danger to any other person’s safety or the community. 18
13   U.S.C. § 3142(g)(4); U.S.S.G. § 1B1.13; see United States v. Aruda, 993 F.3d 797, 799
14   (9th Cir. 2021) (emphasis added).
15          If an inmate successfully presents a compelling and extraordinary case for early
16   release, the Court must also weigh the § 3553(a) factors to determine whether release is
17   warranted. See 18 U.S.C. § 3582(c)(1)(A). The § 3553(a) factors include:
18
19                 the nature and circumstances of the offense and the history and
                   characteristics of the defendant; the purposes of sentencing; the
20                 kinds of sentences available; the sentences and ranges
                   established by the Sentencing Guidelines; relevant policy
21
                   statements issued by the Sentencing Commission; the need to
22                 avoid unwarranted sentencing disparities among similarly
                   situated defendants; and the need to provide restitution to
23                 victims.
24
25   United States v. Trujillo, 713 F.3d 1003, 1008 (9th Cir. 2013). “The Sentencing
26   Commission’s statements in U.S.S.G. § 1B1.13 may inform a district court’s discretion for
27   § 3582(c)(1)(A) motions filed by a defendant, but they are not binding.” Aruda, 993 F.3d
28   at 802 (9th Cir. 2021).


                                                 -3-
 1      III.   DISCUSSION
 2             A. Exhaustion of Administrative Remedies
 3          The government concedes that Defendant has exhausted her administrative
 4   remedies. (Doc. 195 at 6.) Accordingly, the Court finds this requirement to be met.
 5             B. Extraordinary and Compelling Reasons
 6          Defendant contends that extraordinary and compelling reasons warrant her release
 7   because she is in a higher-risk category for COVID-19 and may contract COVID-19 a
 8   second time despite BOP’s modified COVID-19 policies and receiving the Pfizer vaccine.
 9   (Doc. 194 at 5-6.) The Government responds that Defendant has not shown extraordinary
10   and compelling reasons because her risk for reinfection is low since she received both doses
11   of the Pfizer COVID-19 vaccine and BOP’s efforts have been effective at combatting
12   COVID-19. (Doc. 195 at 9-11.)
13          While not binding, the Court will look to the Sentencing Commission’s policy
14   statement addressing the reduction of sentences to inform its decision. According to U.S.
15   Sentencing Guidelines’ Application Note 1(A) of § 1B1.13, “extraordinary and
16   compelling” reasons may exist due to “a medical condition of the defendant” where:
17
18                 (i) the defendant is suffering from a terminal illness . . . (ii) the
                   defendant is suffering from a serious physical or medical
19                 condition, suffering from a serious functional or cognitive
                   impairment, or experiencing deteriorating physical or mental
20
                   health because of the aging process that substantially
21                 diminishes the ability of the defendant to provide self-care
                   within the environment of a correctional facility and from
22
                   which he or she is not expected to recover.
23
24          Defendant contracted COVID-19 in January 2021 and received doses of the
25   COVID-19 Pfizer vaccine on February 23, 2021 and March 16, 2021. (Doc. 195 at 2.)
26   Defendant takes a low level of oxygen, 2L, below the normal flow rate of 6-10L per min.
27   (Doc. 195 at 2); see Gary Porter-Jones, Short-term oxygen therapy, Nursing Times,
28   https://www.nursingtimes.net/clinical-archive/respiratory-clinical-archive/short-term-


                                                   -4-
 1   oxygen-therapy-01-10-2002/ (“The normal flow rate of oxygen is usually six to 10 litres
 2   per minute …”). Additionally, Defendant’s comorbidities include “congestive heart failure
 3   requiring a pacemaker, leaky mitral valve, arthritis, restless leg syndrome, asthma, and
 4   obesity.” (Doc. 194 at 1.) However, Defendant is “stable.” (Doc. 195 at 2.) Defendant
 5   argues that despite BOP’s COVID-19 mitigation efforts and being “housed at a [m]edical
 6   [f]acility,” she would virtually be “guaranteed that medical care is superior in a non-prison
 7   sentence.” (Doc. 194 at 6.) Defendant cites no authority to support her contention about
 8   the superiority of non-prison medical care.
 9          The Government argues that because of the low infection rate and most of FMC
10   Carswell’s inmate population being fully vaccinated, BOP’s mitigation efforts have been
11   successful. (Doc. 195 at 11.) The Government further responds that because the Pfizer
12   COVID-19 vaccine has been proven to be 95% effective in preventing infection and
13   “virtually entirely effective in preventing severe disease” for individuals with
14   comorbidities, Defendant no longer presents a sufficient argument for compassionate
15   release. (Doc. 195 at 9.)
16          At least one judge in this district has previously determined that an inmate receiving
17   a COVID-19 vaccine weighs against granting compassionate release. See United States v.
18   Cortez, No. CR180085801PHXSPL, 2021 WL 689923 (D. Ariz. Feb. 23, 2021). With this
19   in mind and because the Defendant has not presented evidence sufficient to show that she
20   is at a greater risk of contracting COVID-19 during her incarceration, the Court agrees that
21   the Defendant’s circumstances are not extraordinary and compelling.
22          While the Court’s analysis could end here, out of an abundance of caution, the Court
23   will next examine the danger Defendant poses to the community and the 18 U.S.C. §
24   3553(a) factors.
25             C. Danger to the Community
26          Defendant contends that nothing in her criminal history suggests she is a danger to
27   the community because her convictions did not involve violent behavior. (Doc. 194 at 6.)
28   Furthermore, Defendant argues that she committed the conduct underlying the conviction


                                                   -5-
 1   because her abusive husband forced her to do his bidding and that she succumbed to her
 2   drug use. (Doc. 194 at 5.)
 3          The Government cites to Reynolds and Gentry to argue that danger to the
 4   community is not limited to physical violence and can take different forms. (Doc. 195 at
 5   13); see United States, v. Reynolds, 959 F.2d 192, 192 (9th Cir. 1992) (“[D]anger may, at
 6   least in some cases, encompass pecuniary or economic harm.”); see also United States v.
 7   Gentry, 455 F. Supp. 2d 1018, 1032 (D. Ariz. 2006). The Court agrees that “danger” is not
 8   confined to violent acts.
 9          While not required to do so, the Court will consult the factors listed in 18 § U.S.C.
10   Sec. 3142(g) to inform its decision. These factors include:
11
12                        (1) the nature and circumstances of the offense charged,
                   including whether the offense is a crime of violence, ..., or
13                 involves a minor victim or a controlled substance, firearm,
                   explosive, or destructive device; (2) the weight of the evidence
14
                   against the person; (3) the history and characteristics of the
15                 person, ...; and (4) the nature and seriousness of the danger to
                   any person or the community that would be posed by the
16
                   person’s release.
17
18          The   Defendant       was   convicted    of   trafficking   a   controlled   substance,
19   methamphetamine. (Doc. 132.) Defendant presents this conviction as an aberration,
20   attributing her actions as a fault of manipulation by her husband and her drug use. (Doc.
21   194 at 5.) In support, Defendant argues that she has had “no involvement in the criminal
22   justice system between 2003 and the time frame of this case.” (Doc. 194 at 2.) This
23   contention is incorrect. Defendant has a long history of drug trafficking and substance
24   abuse. (Doc. 117.) In 2004, Defendant was convicted for Attempt to Manufacture
25   Controlled Substance Methamphetamine and received five years’ probation. (Doc. 117 ¶
26   43.) In 2017, she was arrested on drug trafficking charges, and the disposition for this
27   offense is pending. (Doc. 117 ¶ 48.) Defendant’s pretrial release was also revoked because
28   she tested positive for methamphetamine. (Doc. 117 ¶ 6.) The Government contends that


                                                    -6-
 1   because the Defendant has not provided a release plan or any evidence to show why she
 2   would comply with conditions of release after she was “unable to comply with conditions
 3   of her pretrial release” that she has not met her burden. The Court agrees that Defendant
 4   has failed to show that she no longer is a danger to the community.
 5                D. Consistency with Section 3553(a) Factors
 6          As discussed above, Defendant has a history of drug trafficking and substance
 7   abuse, and her conviction involved trafficking a controlled substance. The Defendant
 8   argues that while incarceration offers some deterrence, it offers “no guarantee that crimes
 9   are prevented” because “criminal conspiracies” and “fraudulent scams” can still occur
10   within prisons. (Doc. 194 at 6.) Defendant further contends that she should receive
11   compassionate release because it would “most likely” be easier to participate in “vocational
12   training” and “medical care.” (Doc. 194 at 6.)
13          The Government responds that the Court considered Defendant’s medical condition
14   during sentencing because the Presentence Investigation Report mentioned many of
15   Defendant’s medical issues, such as congestive heart failure. (Doc. 195 at 14.)
16          Because incarceration offers “adequate deterrence to the criminal conduct” and the
17   Court considered the Defendant’s medical condition during sentencing, the Court does not
18   find Defendant’s arguments convincing. See 18 U.S.C. § 3553(a)(2)(B). The Government
19   correctly highlighted that this Court already varied downward by 38 months when
20   imposing Defendant’s 97-month term of incarceration. (Doc. 195 at 15.) A further
21   downward variance would not “reflect the seriousness of the offense,” “promote a respect
22   for the law,” “provide just punishment for the offense,” or “afford adequate deterrence to
23   the criminal conduct.” See 18 U.S.C. § 3553(a)(2)(A)-(B). Accordingly, the Court finds
24   that the 18 U.S.C. § 3553(a) factors also weigh against compassionate release.
25          ///
26          ///
27          ///
28          ///


                                                -7-
 1         IV. CONCLUSION
 2         For the above stated reasons,
 3         IT IS ORDERED that Defendant’s Motion for Compassionate Release, (Doc. 194),
 4   is denied.
 5         Dated this 2nd day of July, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -8-
